                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Melvin G. Bryant,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00381-DCK
                                      )
                 vs.                  )
                                      )
   Charlotte Eye Ear Nose & Throat    )
            Associates, PA,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 8, 2020 Order.

                                               May 8, 2020




        Case 3:18-cv-00381-DCK Document 47 Filed 05/08/20 Page 1 of 1
